Exhibit 10.5

Execution Version

AMENDMENT NO. 1 TO AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

This AMENDMENT NO. 1 (this “Amendment”) TO THE AMENDED AND RESTATED REGISTRATION
RIGHTS AGREEMENT is entered into as of May 25, 2012, by and between Lighting
Science Group Corporation, a Delaware corporation (the “Company”), and Pegasus
Partners IV, L.P. (the “Investor”) and amends that certain Amended and Restated
Registration Rights Agreement, dated as of January 23, 2009, by and between the
Company and the Investor (the “Registration Rights Agreement”). This Amendment
clarifies and implements the intent of the Registration Rights Agreement.

 

  1. The first reference to the “Company” in Section 2.1.3 of the Registration
Rights Agreement should be read as “the Investor or any Pegasus Party.”

 

  2. The following definitions shall be added, in the appropriate alphabetical
order, to Section 1 of the Registration Rights Agreement:

“Equity Securities” means (i) any capital stock or other share capital; (ii) any
securities directly or indirectly convertible into or exchangeable for any
capital stock or other share capital or containing any profit participation
features; (iii) any rights or options directly or indirectly to subscribe for or
to purchase any capital stock, other share capital or securities containing any
profit participation features or to subscribe for or to purchase any securities
directly or indirectly convertible into or exchangeable for any capital stock,
other share capital or securities containing any profit participation features;
or (iv) any securities issued or issuable with respect to the securities
referred to in clauses (i) through (iii) above in connection with a combination
of shares, exchange, recapitalization, merger, consolidation or other
reorganization.

“Following Holdback Period” is defined in Section 6.1.

“Geveran Shares” means all of the securities that could be requested to be
included in any registration pursuant to that certain Registration Rights
Agreement, dated as of June 6, 2011, by and between the Company and Geveran
Investments Ltd.

“Holdback Extension” is defined in Section 6.1.

“Home Depot Shares” means all of the securities that could be requested to be
included in any registration pursuant to that certain Registration Rights
Agreement, dated as of January 14, 2011, by and between the Company and The Home
Depot, Inc.

“Joint Demand Registration” is defined in Section 2.1.5.

“Joint Notice” is defined in Section 2.1.5.

“Marketed Underwritten Shelf Take-Down” means an Underwritten Shelf Take-Down
involving a customary “road show” (including an “electronic road show”) or other
substantial marketing effort by one or more Underwriters.



--------------------------------------------------------------------------------

“Non-Marketed Underwritten Shelf Take-Down” means any Underwritten Shelf
Take-Down that does not constitute a Marketed Underwritten Shelf Take-Down.

“Pegasus Shares” is defined in Section 2.1.5.

“Public Offering” means the sale of the Company’s Common Stock for cash to the
public pursuant to an effective Registration Statement filed under the
Securities Act.

“QPO Holdback Period” is defined in Section 6.1.

“Qualified Public Offering” means the sale of the Company’s Common Stock for
cash to the public pursuant to an effective Registration Statement filed under
the Securities Act, such sale to be pursuant to a firmly committed underwritten
Public Offering of the Common Stock on The NASDAQ Stock Market or the New York
Stock Exchange, where (a) the gross proceeds received by the Company and any
selling stockholders in the offering are no less than $100,000,000 and (b) the
market capitalization of the Company immediately after consummation of the
offering is no less than $500,000,000.

“Recipients” is defined in Section 2.1.5.

“Riverwood Shares” means all of the securities that could be requested to be
included in any registration pursuant to that certain Registration Rights
Agreement, dated as of May 25, 2012, by and among the Company, RW LSG Holdings
LLC and RW LSG Management Holdings LLC (the “Riverwood Registration Rights
Agreement”).

“Sale Transaction” is defined in Section 6.1.

“Senders” is defined in Section 2.1.5.

“Shelf Take-Down” is defined in Section 2.3.

“Underwritten Shelf Take-Down” means a Shelf Take-Down which, at the request of
the Demand Holder, is to be in the form of a registration in which securities of
the Company are sold to an Underwriter or Underwriters on a firm commitment
basis for reoffering to the public.

 

  3. The following section shall be added at the end of Section 2 as a new
section, 2.1.5:

“Joint Demand Registration. Notwithstanding anything to the contrary in this
Agreement, prior to a person making a demand for a Demand Registration under
either the Riverwood Registration Rights Agreement or this Agreement, as
applicable, subsequent to the first Qualified Public Offering, such person shall
provide notice (with the information required by Section 2.2 hereof or by
Section 3.1(a) of the Riverwood Registration Rights Agreement, respectively), in
the case of a demand proposed to be made under the Riverwood Registration Rights
Agreement, to the persons with demand registration rights under this Agreement,
or, in the case of a demand proposed to be made under this Agreement, to the
persons with demand registration rights under the Riverwood Registration Rights
Agreement (the persons receiving such notice, the



--------------------------------------------------------------------------------

“Recipients” and the persons sending such notice, the “Senders”). Within 10
business days of receiving such notice, the Recipients may give written notice
(the “Joint Notice”) to the Senders that the Recipients have chosen that such
registration be conducted as a joint demand registration (“Joint Demand
Registration”) of both the Riverwood Shares and the Registrable Securities (for
purposes of this Section 2.1.5, the “Pegasus Shares”). If the Joint Notice is
timely given to the Senders, the Recipients and Senders shall together present a
joint demand for a Joint Demand Registration to the Company. A Joint Demand
Registration will not count against the maximum number of Demand Registrations
permitted by Section 2.1.1. Upon election of a Joint Demand Registration, the
Demand Holders (as defined in the Riverwood Registration Rights Agreement) of
Riverwood Shares as a group and the Demanding Holders of Pegasus Shares as a
group requesting securities to be included on such Joint Demand Registration
shall have the right to include an equal number of shares if the offering is
underwritten and the managing underwriter or underwriters for the Joint Demand
Registration advises that the dollar amount or number of securities requested to
be included exceeds the maximum dollar amount or maximum number of securities
that can be sold in such offering without adversely affecting the proposed
offering price, the timing, the distribution method or the probability of
success of such offering. For the avoidance of doubt, the Joint Demand shall be
considered a Demand Registration of both the Riverwood Shares and the Pegasus
Shares, and any shares requested to be included by other holders pursuant to
contractual rights would only be included in the registration after all of the
requested Pegasus Shares and Riverwood Shares were included in such
registration. Selection of counsel for Selling Demanding Holders (as defined in
the Riverwood Registration Rights Agreement) of Riverwood Shares and the
Demanding Holders of Pegasus Shares shall be a joint decision. Should an
Underwritten Shelf Takedown be requested with respect to Riverwood Shares or
Pegasus Shares, the rights to be included in such Underwritten Shelf Takedown
shall be the same as if it were a demand registration after the first Qualified
Public Offering.”

 

  4. For the avoidance of doubt, Section 2.3 of the Registration Rights
Agreement shall be amended by adding the following at the end thereof:

“Any Pegasus Party may initiate an unlimited number of offerings or sales (which
may be underwritten or non-underwritten) of all or part of the Registrable
Securities included on Form S-3 (a “Shelf Take-Down”), and with respect to each
Shelf Take-Down, each other holder of Registrable Securities included in a Form
S-3 shall be entitled to sell their pro rata portion of Registrable Securities
that they previously requested be included in such Form S-3. Notwithstanding
anything herein to the contrary, for the avoidance of doubt, any Shelf Take-Down
that is underwritten (other than a Marketed Underwritten Shelf Take-Down) will
not count as a Demand Registration under Section 2.1.1. If such Shelf Take-Down
is a Marketed Underwritten Shelf Take-Down, the non-initiating holders of
Registrable Securities and other holders with contractual piggy-back rights will
have the right to sell in such Shelf Take-Down their pro rata portion of
Registrable Securities that they previously requested be included in such Form
S-3 pursuant to, and in accordance with, the provisions applicable to Piggy-Back
Registrations as set forth in Section 2.2. If such Shelf Take-Down is a
Non-Marketed Underwritten Shelf Take-Down, none of the non-initiating holders of
Registrable Securities nor any other person will have the right to sell in such
Shelf Take-Down any of the Registrable Securities they previously had requested
be included on such Shelf Registration Statement.”



--------------------------------------------------------------------------------

  5. The following shall be added as the new Section 6, and the existing
Section 6 shall be renumbered as Section 7:

“6. Holdback Agreements.

6.1 No holder of Registrable Securities shall sell, transfer, make any short
sale of, grant any option for the purchase of, or enter into any hedging or
similar transaction with the same economic effect as a sale (including sales
pursuant to Rule 144) (a “Sale Transaction”) of any Equity Securities of the
Company, or any securities convertible into or exchangeable or exercisable for
any such Equity Securities, during the seven (7) day period prior to and the 180
day period beginning on the effective date of the Company’s initial Qualified
Public Offering (or such shorter period of time as is sufficient and
appropriate, in the sole discretion of the managing Underwriter) (the “QPO
Holdback Period”), except as part of such Qualified Public Offering provided,
that the following persons are restricted in the same manner and for the same
duration (A)(i) all of the Company’s affiliates and executive officers and all
of the members of the Board of Directors, and (ii) the holders of Riverwood
Shares and any successors, assigns and transferees, and (B) if such persons are
selling stockholders in the Company’s initial Qualified Public Offering, (i) the
holders of Home Depot Shares and any successors, assigns and transferees and
(ii) the holders of Geveran Shares and any successors, assigns and transferees
thereof, in each such case. In connection with any underwritten registrations
(other than the initial Qualified Public Offering), no holder of Registrable
Securities shall effect any such Sale Transaction during the seven (7) day
period prior to and the 90 day period beginning on the effective date of such
offering (or such shorter period of time as is sufficient and appropriate, in
the sole discretion of the managing Underwriter) (each, a “Following Holdback
Period”); provided, that the following persons are restricted in the same manner
and for the same duration (A) (i) all of the Company’s affiliates and executive
officers and all of the members of the Board of Directors, and (ii) the holders
of Riverwood Shares and any successors, assigns and transferees, and (B) if such
persons are selling stockholders in the underwritten public offering (other than
the initial Qualified Public Offering), (i) the holders of Home Depot Shares and
any successors, assigns and transferees and (ii) the holders of Geveran Shares
and any successors, assigns and transferees thereof, in each such case. If
(i) the Company issues an earnings release or other material news or a material
event relating to the Company and its subsidiaries occurs, in either case during
the last 17 days of the QPO Holdback Period or any Following Holdback Period (as
applicable) or (ii) prior to the expiration of the QPO Holdback Period or any
Following Holdback Period (as applicable), the Company announces that it will
release earnings results during the 16 day period beginning upon the expiration
of such period, then to the extent necessary for a managing or co managing
Underwriter of a registered offering required hereunder to comply with NASD Rule
2711(f)(4) (or any successor rule), the QPO Holdback Period or any Following
Holdback Period (as applicable) shall be extended until 18 days after the
earnings release or the occurrence of the material news or event, as the case
may be (such period referred to herein as the “Holdback Extension”); provided,
that the following persons are restricted in the same manner and for the same
duration: (A)(i) all of the Company’s affiliates and executive officers and all
of the members of the Board of Directors, and (ii) the holders of Riverwood
Shares and any successors, assigns and transferees, and (B) if such persons are



--------------------------------------------------------------------------------

selling stockholders in the applicable underwritten offering, (i) the holders of
Home Depot Shares and any successors, assigns and transferees and (ii) the
holders of Geveran Shares and any successors, assigns and transferees thereof,
in each such case. The Company shall promptly notify the Pegasus Parties of any
earnings release, news or event that may give rise to a Holdback Extension.
Subject to the provisos included in this Section 6.1, the Company may impose
stop transfer instructions with respect to the Equity Securities (or other
securities) subject to the foregoing restriction until the end of such period,
including any period of Holdback Extension.

6.2 The Company (a) shall not effect any public sale or distribution of its
Equity Securities, or any securities convertible into or exchangeable or
exercisable for such securities, during the seven (7) day period prior to and
during such period of time as may be determined by the Underwriters managing the
underwritten registration following the effective date of any underwritten
Demand Registration, a Joint Demand Registration or any underwritten Piggy-Back
Registration (not to exceed 180 days in connection with the Company’s initial
Qualified Public Offering or 90 days in all other cases, except in each case as
extended during the period of any Holdback Extension), except as part of such
underwritten registration or pursuant to registrations on Form S–8 or any
successor form and unless the Underwriters managing the registered public
offering otherwise agree in writing, and (b) shall take commercially reasonable
efforts to cause each holder of at least 1% of its Equity Securities, or any
securities convertible into or exchangeable or exercisable for Equity
Securities, purchased from the Company at any time after the date of this
Agreement (other than in a registered public offering) to agree not to effect
any public sale or distribution (including sales pursuant to Rule 144) of any
such securities during such period (as extended by any Holdback Extension),
except as part of such underwritten registration, if otherwise permitted, unless
the Underwriters managing the registered public offering otherwise agree in
writing.”

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized representatives as of the date first written
above.

 

LIGHTING SCIENCE GROUP CORPORATION

By:

  /s/ Gregory T. Kaiser Name:   Gregory T. Kaiser

Title:

  Chief Financial Officer PEGASUS PARTNERS IV, L.P. By:   Pegasus Investors IV,
L.P.,   its general partner

By:

  Pegasus Investors IV GP, L.L.C.,   its general partner

By:

  /s/ Jason Schaefer Name:   Jason Schaefer Title:   General Counsel and
Secretary LSGC HOLDINGS LLC

By:

  Pegasus Partners IV, L.P.,   its managing member

By:

  Pegasus Investors IV, L.P.,   its general partner

By:

  Pegasus Investors IV GP, L.L.C.,   its general partner

By:

  /s/ Jason Schaefer

Name:

  Jason Schaefer

Title:

  General Counsel and Secretary

Signature Page to Amendment to

Amended and Restated Registration Rights Agreement